DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 10/5/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 5-12, and 14-16, 18-21 stand rejected. Claims 3-4, 13, and 17 are previously cancelled. Claims 1-2, 5-12, and 14-16, 18-21 are pending.

Response to Arguments
Applicant's arguments filed 10/5/2021 have been fully considered but they are not persuasive. Applicant argues on Pg 9 Pr 2 that Applicant’s present specification indicates that in Fig. 2A that the two exit streams 577 and 578 -- “The exit streams are combined without passing through yet another reverse osmosis module.” The Examiner respectfully notes that Applicant’s claims utilize comprising language, 
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
Furthermore, Applicant’s claims does not have any indication that the exit streams are not passing through another reverse osmosis module, or that the exit streams are directly combining with one another. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The exit streams are combined without passing through yet another reverse osmosis module) are not recited in the rejected claim(s).  Although the claims In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues on Pg 9 Pr 4 that, “Applicant submits that the substance of second exit stream 225 is thus changed so that the material in the two lines 250/245 cannot be considered to be the same as that of second exit stream 225.” The Examiner respectfully notes that Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant submits that the substance of second exit stream 225 is thus changed so that the material in the two lines 250/245 cannot be considered to be the same as that of second exit stream 225.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s claims does not discuss the substances within the exit streams.

Applicant further argues on Pg 10 the 103 combination. The Examiner notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims. 

Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wohlert (US2010/0032377).
Applicant’s claims are directed toward an apparatus.
Regarding claims 1, 2, and 7; Wohlert discloses a purification system comprising at least one reverse osmosis stage (See Wohlert Fig. 2A, 2C, 3, 4; Pr. 61, 72; reverse osmosis unit 26. Pr. 148; RO system 200 is operated similarly to Fig. 3. Pr. 100-101; RO units described for unit 26 in Fig. 2A can be used for those units having both a high pressure and low pressure side inlet feed. Pr. 69-70, 72, 166; Fig. 2C is a variation on Fig. 2A to provide a high/low pressure RO unit), wherein the at least one reverse osmosis stage includes:
A) a liquid feed stream that is separated into a first feed input stream and a first feed bypass stream (See Wohlert Fig. 4; Pr. 148-149, 153; inlet stream 206 flows to joint 248 that splits into lines 207x and 207y, which flows into high pressure side 210x and low pressure side 210y, respectively.);
B) a first reverse osmosis module having a high pressure side and a low pressure side (See Wohlert Fig. 4; Pr. 148-149, 153; inlet stream 206 flows to joint 248 that splits into lines 207x and 207y, which flows into high pressure side 210x and low pressure side 210y, respectively. This further flows into the first RO H); and
C) a second reverse osmosis module having a high pressure side and a low pressure side (See Wohlert Fig. 4; Pr. 149-153; 2nd RO J having a high pressure side 220x and low pressure side 220y);
D) wherein the first feed input stream is pressurized and then received by the first reverse osmosis module high pressure side (See Wohlert Fig. 4; Pr. 149; inlet line 206 is pressurized via a pump arrangement 205), and the first reverse osmosis module high pressure side outputs a yield stream (See Wohlert Fig. 4; Pr. 149; outlet stream 215 leaves high pressure side 210x); and 
E) wherein the first feed bypass stream, having the same pressure as the liquid feed stream (See Wohlert Fig. 4; Pr. 149, 159; inlet line 206 that splits the stream into lines 207y enters the low pressure side 210y of RO module H. Bypass stream 207y, that splits at joint 207, will have the same pressure as the liquid feed stream of line 207x.), is received by the first reverse osmosis module low pressure side (See Wohlert Fig. 4; Pr. 149, 159; line 207y enters the low pressure side 210y of RO H), and the first reverse osmosis module low pressure side outputs a first exit stream that is purified compared to the liquid feed stream (See Wohlert Fig. 4; Pr. 149, 159; module H has a solvent outlet flow line 216 on the low pressure side 210y, that flows into next RO unit L through line 281. The stream leaving the low pressure side contains a more purified solvent compared to the original solution in line 206.)
F)  wherein the yield stream is split into a second feed input stream and a second feed bypass stream (See Wohlert Fig. 4; Pr. 149; outlet stream 215 leaving RO H from high pressure side 210x flows to joint 218 that splits into lines 219x (high pressure) and 219y (low pressure);
G) wherein the second feed input stream is received by the second reverse osmosis module high pressure side, and the second reverse osmosis module high pressure side outputs a concentrate stream (See Wohler Fig. 4; Pr. 149-151, 159; feed 219x flows into high pressure side 220x, and the high pressure side 220x outputs a high pressure side concentrate line 262); and
H) wherein the second feed bypass stream is received by the second reverse osmosis module low pressure side (See Wohlert Fig. 4; Pr. 149-151; stream 219y enters low pressure side 220y of RO J), and the second reverse osmosis module low pressure side outputs a second exit stream that is purified compared to the liquid feed stream (See Wohlert Fig. 4; Pr. 149-151; low pressure side 220y of RO J outputs a line 225. Pr. 166; Line 225 is more pure solvent line than feed stream 206.); and 
I) wherein the first exit stream and the second exit stream are combined to form a diluted stream (See Wohlert Fig. 4; RO H has a high pressure side 210x with an outlet stream 215 and a low pressure side 210y with another outlet stream 216. The outlet stream 215 travels through RO J, through the low pressure side 220y, line 227, low pressure side 240y of RO I, and back through the low pressure side 210y that exits from outlet 216. Thus, the stream flowing through the same exits are combined into the same outlet stream. Both of which, combine together to form a diluted stream.).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 2: The purification system of claim 1, wherein the at least one reverse osmosis stage is operated so that fluid flow through the first reverse osmosis module and the second reverse osmosis module is counter-current or co-current (See Wohlert Fig. 2C, 4; par. [67]; the RO unit 26 has a high and low pressure side and are depicted as counter current. The RO units 26 are utilized as similar configurations in Fig. 3-4). 
Claim 7: The purification system of claim 1, wherein the at least one reverse osmosis stage is an initial stage or an intermediate section for obtaining a permeate from the liquid feed stream (See Wohlert Fig. 2C-13; the RO system 25 is part of the initial stage that outputs a permeate via outlet line 31 of liquid, i.e. dilute solution. Fig. 4; the RO modules H-M are seen as intermediate or initial stages for obtaining a permeate of the feed stream though low pressure sides of the RO membranes.). 

Claim(s) 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wohlert (US2010/0032377).
Applicant’s claims are directed toward a method.
Regarding claims 11, 12, and 14; Wohlert discloses a method for purifying a liquid feed stream to obtain an exit stream that is purified compared to the liquid feed stream (See Wohlert Fig. 4; Pr. 149, 159; module H has a solvent outlet flow line 216 on the low pressure side 210y, that flows into next RO unit L through line 281. The stream leaving the low pressure side contains a more purified solvent compared to the original solution in line 206.), comprising:
A) separating the liquid feed stream into a first feed input stream and a first feed bypass stream (See Wohlert Fig. 4; Pr. 148-149, 153; inlet stream 206 flows to joint 248 that splits into lines 207x and 207y, which flows into high pressure side 210x and low pressure side 210y, respectively.);
B) pressurizing the first feed input stream (See Wohlert Fig. 4; Pr. 149; inlet line 206 is pressurized via a pump arrangement 205) and then sending the first feed input stream to a high pressure side of a first reverse osmosis module of a reverse osmosis stage (See Wohlert Fig. 4; Pr. 148-149, 153; inlet stream 206 flows to joint 248 that splits into lines 207x and 207y, which flows into high pressure side 210x and low pressure side 210y, respectively. This further flows into the first RO H); and 
C) sending the first feed bypass stream to a low pressure side of the first reverse osmosis module (See Wohlert Fig. 4; Pr. 148-149, 153; inlet stream 206 flows to joint 248 that splits into lines 207x and 207y, which flows into high pressure side 210x and low pressure side 210y, respectively. This further flows into the first RO H), wherein the feed bypass stream, having the same pressure as the liquid feed stream (See Wohlert Fig. 4; Pr. 149, 159; inlet line 206 that splits the stream into lines 207y enters the low pressure side 210y of RO module H. Bypass stream 207y, that splits at joint 207, will have the same pressure as the liquid feed stream of line 207x.), received by the low pressure side (See Wohlert Fig. 4; Pr. 149, 159; line 207y enters the low pressure side 210y of RO H)
D) wherein the first reverse osmosis module low pressure side outputs a first exit stream (See Wohlert Fig. 4; Pr. 149, 159; module H has a solvent outlet flow line 216 on the low pressure side 210y, that flows into next RO unit L through line 281.); and the first reverse osmosis module high pressure side outputs a yield stream (See Wohlert Fig. 4; Pr. 149; outlet stream 215 leaves high pressure side 210x);
E) splitting the yield stream into a second feed input stream and a second feed bypass stream (See Wohlert Fig. 4; Pr. 149; outlet stream 215 leaving RO H from high pressure side 210x flows to joint 218 that splits into lines 219x (high pressure) and 219y (low pressure); 
F) sending the second feed input stream to a high pressure side of a second reverse osmosis module of the reverse osmosis stage (See Wohler Fig. 4; Pr. 149-151, 159; feed 219x flows into high pressure side 220x of RO J) and sending the second feed bypass stream to a low pressure side of the second reverse osmosis module (See Wohlert Fig. 4; Pr. 149-151; stream 219y enters low pressure side 220y of RO J); 
G) wherein the second reverse osmosis module high pressure side outputs a concentrate stream (See Wohler Fig. 4; Pr. 149-151, 159; feed 219x flows into high pressure side 220x, and the high pressure side 220x outputs a high pressure side concentrate line 262) and the second reverse osmosis module high pressure side outputs a second exit stream (See Wohlert Fig. 4; Pr. 149-151; low pressure side 220y of RO J outputs a line 225.); 
H) wherein the first exit stream and the second exit stream are combined to obtain the exit stream that is purified compared to the liquid feed stream (See Wohlert Fig. 4; RO H has a high pressure side 210x with an outlet stream 215 and a low pressure side 210y with another outlet stream 216. The outlet stream 215 travels through RO J, through the low pressure side 220y, line 227, low pressure side 240y of RO I, and back through the low pressure side 210y that exits from outlet 216. Thus, the stream flowing through the same exits are combined into the same outlet stream. Pr. 166; low pressure outlet (permeate) leaving RO N has a purified solvent that leaves via line 203).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 12: The method of claim 11, wherein the reverse osmosis stage is operated so that fluid flow through the first reverse osmosis module and the second reverse osmosis module is counter-current or co-current (See Wohlert Fig. 2C, 4; par. [67]; the RO unit 26 has a high and low pressure side and are depicted as counter current. The RO units 26 are utilized as similar configurations in Fig. 3-4). 
Claim 14: The method of claim 11, wherein the liquid feed stream is pretreated before being separated into the first feed input stream and the first feed bypass stream (See Wohlert Fig. 2C; the fluid passes through a pressurized pump prior to being split off into streams 34b/34c). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlert (US2010/0032377) in view of Lenntech (NPL – Reverse Osmosis Pretreatment) and Suss et al. (NPL – Water desalination via capacitive deionization: what is it and what can we expect from it?; hereinafter “Suss”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 5; Wohlert discloses the purification system of claim 1 (See Wohlert combination supra). Wohlert does not disclose wherein the liquid feed stream is pretreated before being separated into the first feed input stream and the first feed bypass stream; and wherein the liquid feed stream is pretreated by a capacitive deionization system that is selective for polyvalent ions or a forward osmosis system.
However, Wohlert further indicates that the present disclosure relates to equipment that is processing salt water, brackish water, groundwater or sea water or desalinization (See Wohlert par. [2]), and that scaling within the reverse osmosis (RO) membrane may occur, reducing its effectiveness. A way to address this problems and remove other process solution contaminates would be to require periodic cleaning as a means to remove much of the materials clogging the micro pores in the membrane (See Wohler par. [186]). 
Lenntech relates to Wohlert by disclosing RO membrane causes for fouling, and further indicates that RO membranes are subject to fouling by many substances and indicates the cause and appropriate pre-treatment required (See Lenntech Pg1; biological/particle/colloidal/organic/mineral/oxidant fouling).
Suss relates to Wohlert by indicating a cleaning system, capacitive deionization, that may be utilized with established technologies such as reverse osmosis; and further discloses water desalination via capacitive deionization (CDI) (See Pg2296Pr1, abstract). Suss further indicates that salt and ion removal (which causes scaling/fouling of a membrane) via CDI provides several unique advantages. Firstly, CDI enables salt removal at low (sub-osmotic) pressures and room temperatures, which allows for facile system (See Suss Pg2297 C1Pr2-3). Additionally, CDI has been shown to be utilized for applications requiring removal of ions from aqueous solutions such as calcium, magnesium (which can scale), acetic and sulfuric acids from biomass hydrolysate using a lime addition-capacitive deionization hybrid process, removal of phosphates and nitrates, chromium, copper, lithium, lead ions, and cadmium ions, all of which contain polyvalent ions (See Suss Pg17Pr2). Furthermore, Suss indicates that the membranes may be tailored to have selectivity between different ions of the same charge sign which provides an additional level of tunability for complex multi-ion systems (See Suss Pg2298 C2Pr1), and that CDI is a tool towards the selective removal or up-concentration of a certain ion from multicomponent electrolyte (See Suss Pg 2309 C2Pr2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Wohlert’s system that is used to desalinate brackish water (See Wohlert par. [2]), with Suss’ capacitive deionization system that can be utilized on polyvalent ions, since Lenntech indicates that RO membranes are subject to fouling by many substances (See Lenntech Pg2296), and Suss can help remove the salt and ion in the feed water to allow for facile system scaling, highly energy efficient desalination of low salinity feed waters, such as brackish water, and simultaneously store energy and desalinate water upon being charged (See Suss Pg2297 C1Pr2-3). Additionally, Suss indicates that CDI systems can be integrated with other technologies (i.e. RO units) to provide synergy towards achieving various end goals; that CDI cells have been known and seen to work with other desalination systems, such as reverse osmosis ® where CDI systems have been used previously to treat brine water emerging from an RO unit (See Suss Pg2309Pr3); and tailor the selectivity between different ions of the same charge sign which provides an additional level of tunability for complex multi-ion systems (See Suss Pg2298 C2Pr1), and that CDI is a tool towards the selective removal or up-concentration of a certain ion from multicomponent electrolyte (See Suss Pg 2309 C2Pr2).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlert (US2010/0032377), Lenntech (NPL – Reverse Osmosis Pretreatment), and Suss et al. (NPL – Water desalination via capacitive deionization: what is it and what can we expect from it?; hereinafter “Suss”), as applied to claim 5 above, and further in view of Mahvi (NPL - Application of Ultrasonic Technology for Water and Wastewater Treatment).
Applicant claims are directed toward an apparatus.
Regarding claim 6; the combination of Wohlert, Lenntech, and Suss discloses the purification system of claim 5 (See combination supra). The combination does not disclose wherein a concentrate stream produced by the capacitive deionization system is further treated by sonication.
However, the combination does indicate using the system in pharmaceutical purification systems (See Wohlert par. [2]).
Mahvi discloses using ultrasonic technology for water and wastewater treatment (i.e. sonication). Ultrasound irradiation cases the destruction of microorganisms by thinning the cell walls which was attributed to release cytoplasm membrane form the cell wall (See Mahvi Pg1 Introduction). The ultrasonic technology reduces the amount of chlorine required for disinfection, leads to formation of dead bacterial cells or selectively destroying weak bacteria, and produced more rapid kills of bacteria (See Mahvi Pg13Pr5-Pg14Pr1). The ultrasonic technology further provides a system that has no by-products generated, and therefore has no anticipated environmental concerns (See Mahvi Pg3Pr7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination that is used in water and pharmaceutical purification (See Wohlert par. [2]), which may contain further bacteria, with Mahvi’s ultrasonic technology to purify the water in order to reduce the amount of chlorine required for disinfection, leads to formation of dead bacterial cells or selectively destroying weak bacteria, produced more rapid kills of bacteria (See Mahvi Pg13Pr5-Pg14Pr1), and has no by-products generated, and therefore has no anticipated environmental concerns (See Mahvi Pg3Pr7).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlert (US2010/0032377) in view of in view of Mentzel et al. (US10,434,480; hereinafter “Mentzel”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 8; Wohlert discloses the purification system of claim 1, further comprising A) a pressure retarded osmosis stage having a high pressure side and a low pressure side (See Wohlert Fig. 3, par. [101-105]; RO unit A has a high pressure side 55x and low pressure side 55y; Fig. 4; high pressure side 210x and low pressure side 210y); and D) wherein the high pressure concentrate stream is produced by pressurizing the concentrate stream of the at least one reverse osmosis stage (See Wohlert Fig. 2C, 3, par. [114]; the high pressure side that outputs the stream 58 enters through a high pressure side of filter module B, thus pressurizing it. Furthermore, RO module A is pressurizing the fluid via pump 49. Fig. 4; Pr. 149; concentrate outlet flow line 215). 
Wohlert fails to disclose B) wherein the high pressure side of the pressure retarded osmosis stage receives a high pressure concentrate stream and outputs a high pressure diluate; C) wherein the low pressure side of the pressure retarded osmosis stage receives a dilute solution and outputs a concentrated solution.
However, Wohlert indicates utilizing a reverse osmosis unit to purify a feed stream, and further indicates that a turbine can be utilized (See Wohlert Fig. 1, 7, 2C, par. [55, 61, 65, 536]; The pressure reduction device 10 of Fig. 1, that is the exact same structure as item 35 in Fig. 2C, may be a regenerative pressure letdown turbine. The inlet line 29 that flows into low pressure side 27b travels through regenerative pressure letdown turbine 35 to reduce the pressure. Par. [536] further indicates that each pressure letdown device is assumed to be a turbine style power regenerative device.).
Mentzel discloses a system for water extraction that utilizes a general reverse osmosis process (See Mentzel C1L14-25). Mentzel further discloses a combination of utilizing a reverse osmosis (RO) system in combination with a pressure retarded osmosis (PRO) system for creating energy by dilution of the concentrated solution (See Mentzel C3L58-C4L2, Fig. 11). The combination of systems indicates that electrical power can be generated by utilizing the salt gradient between the salt solution side and desalted water side. Since the salt cannot pass through the membrane but the water, the water will pass the membrane towards the higher salinity (higher salt concentration) and thereby create hydraulic pressure, which then can be turned into electrical power through the generator (See Mentzel C20L6-20, Fig. 11; salt solution side 61 comes into contact with the desalted water side 62, where the inlet side 67 can supply the fresh supply of salt solution through 16).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Wohlert’s purification system that utilizes an RO system, as well as a turbine, with Mentzel’s utilization of a PRO system in conjunction with a RO system, in order to allow the PRO to take the higher salinity stream (i.e. higher salt concentration, or concentrate) and run it against a lower salinity stream, which the water will pass the membrane towards the higher salinity (higher salt concentration) and thereby create hydraulic pressure, which then can be turned into electrical power through the generator (See Mentzel C20L6-20, Fig. 11; salt solution side 61 comes into contact with the desalted water side 62, where the inlet side 67 can supply the fresh supply of salt solution through 16). This extra generated electrical power can be utilized (See Mentzel C20L6-9).

Claims 9-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlert (US2010/0032377) in view of in view of Wohlert (US2010/0032377), Mentzel et al. (US10,434,480; hereinafter “Mentzel”), and El-Sayed (US2017/0066670).
Applicant’s claims are directed toward an apparatus.
Regarding claims 9-10 and 21; Wohlert discloses a purification system comprising at least one reverse osmosis stage (See Wohlert Fig. 2A, 2C, 3, 4; Pr. 61, 72; reverse osmosis unit 26. Pr. 148; RO system 200 is operated similarly to Fig. 3. Pr. 100-101; RO units described for unit 26 in Fig. 2A can be used for those units having both a high pressure and low pressure side inlet feed. Pr. 69-70, 72, 166; Fig. 2C is a variation on Fig. 2A to provide a high/low pressure RO unit), wherein the at least one reverse osmosis stage includes: 
A) a liquid feed stream that is separated into a first feed input stream and a first feed bypass stream (See Wohlert Fig. 4; Pr. 148-149, 153; inlet stream 206 flows to joint 248 that splits into lines 207x and 207y, which flows into high pressure side 210x and low pressure side 210y, respectively.);
B) a first reverse osmosis module having a high pressure side and a low pressure side (See Wohlert Fig. 4; Pr. 148-149, 153; inlet stream 206 flows to joint 248 that splits into lines 207x and 207y, which flows into high pressure side 210x and low pressure side 210y, respectively. This further flows into the first RO H); and
C) a second reverse osmosis module having a high pressure side and a low pressure side (See Wohlert Fig. 4; Pr. 149-153; 2nd RO J having a high pressure side 220x and low pressure side 220y);
D) wherein the first feed input stream is pressurized and then received by the first reverse osmosis module high pressure side (See Wohlert Fig. 4; Pr. 149; inlet line 206 is pressurized via a pump arrangement 205), and the first reverse osmosis module high pressure side outputs a yield stream (See Wohlert Fig. 4; Pr. 149; outlet stream 215 leaves high pressure side 210x); and 
E) wherein the first feed bypass stream, having the same pressure as the liquid feed stream (See Wohlert Fig. 4; Pr. 149, 159; inlet line 206 that splits the stream into lines 207y enters the low pressure side 210y of RO module H. Bypass stream 207y, that splits at joint 207, will have the same pressure as the liquid feed stream of line 207x.), is received by the first reverse osmosis module low pressure side (See Wohlert Fig. 4; Pr. 149, 159; line 207y enters the low pressure side 210y of RO H), and the first reverse osmosis module low pressure side outputs a first exit stream that is purified compared to the liquid feed stream (See Wohlert Fig. 4; Pr. 149, 159; module H has a solvent outlet flow line 216 on the low pressure side 210y, that flows into next RO unit L through line 281. The stream leaving the low pressure side contains a more purified solvent compared to the original solution in line 206.); and
F)  wherein the yield stream is split into a second feed input stream and a second feed bypass stream (See Wohlert Fig. 4; Pr. 149; outlet stream 215 leaving RO H from high pressure side 210x flows to joint 218 that splits into lines 219x (high pressure) and 219y (low pressure);
G) wherein the second feed input stream is received by the second reverse osmosis module high pressure side, and the second reverse osmosis module high pressure side outputs a concentrate stream (See Wohler Fig. 4; Pr. 149-151, 159; feed 219x flows into high pressure side 220x, and the high pressure side 220x outputs a high pressure side concentrate line 262); and
H) wherein the second feed bypass stream is received by the second reverse osmosis module low pressure side (See Wohlert Fig. 4; Pr. 149-151; stream 219y enters low pressure side 220y of RO J), and the second reverse osmosis module low pressure side outputs a second exit stream that is purified (See Wohlert Fig. 4; Pr. 149-151; low pressure side 220y of RO J outputs a line 225. Pr. 166; Line 225 is more pure solvent line than feed stream 206.); and 
I) wherein the first exit stream and the second exit stream are combined to form a diluted stream (See Wohlert Fig. 4; RO H has a high pressure side 210x with an outlet stream 215 and a low pressure side 210y with another outlet stream 216. The outlet stream 215 travels through RO J, through the low pressure side 220y, line 227, low pressure side 240y of RO I, and back through the low pressure side 210y that exits from outlet 216. Thus, the stream flowing through the same exits are combined into the same outlet stream. Both of which, combine together to form a diluted stream.);
J) wherein the system further comprises a pressure retarded osmosis stage having a high pressure side and a low pressure side (See Wohlert Fig. 3, par. [101-109]; RO unit B has a high pressure side 60x and low pressure side 60y); 
K) (i) the high pressure diluate feeds the pressure exchanger that produces the high pressure concentrate stream; and (ii) the high pressure diluate feeds an energy recovery device (See Wohlert Fig. 2A/2C, par. [61, 65]; inlet line 29 that flows into low pressure side 27b travels through valve 35 to reduce the pressure, while high pressure side 27a flows through valve 37 that may be a regenerative pressure letdown turbine).
Wohlert fails to disclose L) wherein the high pressure side of the pressure retarded osmosis stage receives a high pressure concentrate stream and outputs a high pressure diluate; M) wherein the low pressure side of the pressure retarded osmosis stage receives a dilute solution and outputs a concentrated solution; and N) wherein the high pressure concentrate stream is produced by pressurizing the concentrate stream of the at least one reverse osmosis stage using a pressure exchanger and a pump downstream of the pressure exchanger, so that the high pressure concentrate stream has a higher pressure than the concentrate stream of the at least one reverse osmosis stage.
Wohlert does not disclose L) wherein the high pressure side of the pressure retarded osmosis stage receives a high pressure concentrate stream and outputs a high pressure diluate; M) wherein the low pressure side of the pressure retarded osmosis stage receives a dilute solution and outputs a concentrated solution; N) using a pressure exchanger and a pump downstream of the pressure exchanger, so that the 
However, Wohlert indicates utilizing a reverse osmosis unit to purify a feed stream, and further indicates that a turbine can be utilized (See Wohlert Fig. 1, 7, 2C, par. [55, 61, 65, 536]; The pressure reduction device 10 of Fig. 1, that is the exact same structure as item 35 in Fig. 2C, may be a regenerative pressure letdown turbine. The inlet line 29 that flows into low pressure side 27b travels through regenerative pressure letdown turbine 35 to reduce the pressure. Par. [536] further indicates that each pressure letdown device is assumed to be a turbine style power regenerative device.).
Mentzel discloses a system for water extraction that utilizes a general reverse osmosis process (See Mentzel C1L14-25). Mentzel further discloses a combination of utilizing a reverse osmosis (RO) system in combination with a pressure retarded osmosis (PRO) system for creating energy by dilution of the concentrated solution (See Mentzel C3L58-C4L2, Fig. 11). The combination of systems indicates that electrical power can be generated by utilizing the salt gradient between the salt solution side and desalted water side. Since the salt cannot pass through the membrane but the water, the water will pass the membrane towards the higher salinity (higher salt concentration) and thereby create hydraulic pressure, which then can be turned into electrical power through the generator (See Mentzel C20L6-20, Fig. 11; salt solution side 61 comes into contact with the desalted water side 62, where the inlet side 67 can supply the fresh supply of salt solution through 16). Furthermore, Mentzel indicates using a pressure exchanger to assist in pressurizing the incoming draw stream (See Mentzel Fig. 6, C3L16-19; 31 is a turbine to generate power; 32 and 34 are depressurized draw water and 33 is a pressure exchanger to assist in pressurizing the incoming draw stream). Furthermore, the fluid leaving the pressure exchanger will have a higher pressure compared to the fluid entering the pressure exchanger, as it is assisting in pressurizing the incoming stream (See Mentzel Fig. 6, C3L16-19).
El-Sayed relates to the prior art by disclosing a RO/PRO system for treating a brine (See El-Sayed abstract), and further discloses feeds an outlet stream from the PRO towards a second energy recovery system in that can be a turbine, a pressure exchanger, or any recovery system capable of depressurizing and recovering the energy in the form of pressure, so as to reduce a power requirement by the first pump (See El-Sayed par. [24], Fig. 1A through 2B; a pump 135 provides additional power needed to inject the brine solution (or fluid). A pressure exchanger is utilized to recover some of the energy, in the form of pressure, in order to reduce the power requirement of the pump. Thereby, reducing the energy/load on the pump.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s purification system that utilizes an RO system, as well as a turbine, with Mentzel’s utilization of a PRO system in conjunction with a RO system, in order to allow the PRO to take the higher salinity stream (i.e. higher salt concentration, or concentrate) and run it against a lower salinity stream, which the water will pass the membrane towards the higher salinity (higher salt concentration) and thereby create hydraulic pressure, which then can be turned into electrical power through the generator (See Mentzel C20L6-20, Fig. 11; salt solution side 61 comes into contact with the desalted water side 62, where the inlet side 67 can supply the fresh supply of salt solution through 16) and utilized (See Mentzel C20L6-9). And further with El-Sayed’s utilization a pressure exchanger, with a pump downstream, in order to further assist in pressurizing the incoming stream (See Mentzel Fig. 6, C3L16-19), thereby reducing the amount of energy required and/or reduce the power requirement of the pump, while also recovering some of the energy in the form of pressure, to pressurize the fluid to sufficient levels to operate within the osmosis system (See El-Sayed par. [24], Fig. 1A through 2B; a pump 135 provides additional power needed to inject the brine solution (or fluid). A pressure exchanger is utilized to recover some of the energy, in the form of pressure, in order to reduce the power requirement of the pump. Thereby, reducing the energy/load on the pump.). Furthermore, reducing the power requirement/energy load on a pump by utilizing another device, will help prolong the lifespan of the pump equipment, as this will reduce the amount of load it must handle.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 10: The purification system of claim 9, wherein the pressure retarded osmosis stage is operated so that fluid flow through the high pressure side and the low pressure side is counter-current, or co-current (See Wohlert Fig. 2C, 4; par. [67]; the RO unit 26 has a high and low pressure side and are depicted as counter current. The RO units 26 are utilized as similar configurations in Fig. 3-4)
Claim 21: The purification system of claim 9, wherein the first feed bypass stream passes through an energy recovery device or a pressure recovery device prior to entering the first reverse osmosis module low pressure side (See Wohlert Fig. 2C, par. [61, 65]; inlet line 29 that flows into low pressure side 27b travels through valve 35 to reduce the pressure. Fig. 4, Pr. [149]; bypass line 207y that enters the low pressure side 210y, passes through pressure reducer 212. Applicant’s original disclosure Pr. 95 indicates the energy recovery device may be a valve.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlert (US2010/0032377) in view of Lenntech (NPL – Reverse Osmosis Pretreatment) and Suss et al. (NPL – Water desalination via capacitive deionization: what is it and what can we expect from it?; hereinafter “Suss”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 15; Wohlert discloses the method of claim 14 (See combination supra). Wohlert does not disclose wherein the liquid feed stream is pretreated by a capacitive deionization system or a forward osmosis system.
However, Wohlert further indicates that the present disclosure relates to equipment that is processing salt water, brackish water, groundwater or sea water or desalinization (See Wohlert par. [2]), and that scaling within the reverse osmosis (RO) membrane may occur, reducing its effectiveness. A way to address this problems and remove other process solution contaminates would be to require periodic cleaning as a means to remove much of the materials clogging the micro pores in the membrane (See Wohler par. [186]). 
Lenntech indicates that RO membranes are subject to fouling by many substances (See Lenntech Pg1).
Suss discloses water desalination via capacitive deionization (CDI) (See Pg4Pr1, abstract). Suss further indicates that salt and ion removal (which causes scaling/fouling of a membrane) via CDI provides several unique advantages. Firstly, CDI enables salt removal at low (sub-osmotic) pressures and room temperatures, which allows for facile system scaling; secondly, in CDI the few salt ions are directly transported out of the feed water, which allows for potentially highly energy efficient desalination of low (See Suss Pg5Pr2-3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Wohlert’s system that is used to desalinate brackish water (See Wohlert par. [2]), with Suss’ capacitive deionization system since Lenntech indicates that RO membranes are subject to fouling by many substances (See Lenntech Pg1), and Suss can help remove the salt and ion in the feed water to allow for facile system scaling, highly energy efficient desalination of low salinity feed waters, such as brackish water, and simultaneously store energy and desalinate water upon being charged (See Suss Pg5Pr2-3).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlert (US2010/0032377), Lenntech (NPL – Reverse Osmosis Pretreatment), and Suss et al. (NPL – Water desalination via capacitive deionization: what is it and what can we expect from it?; hereinafter “Suss”), as applied to claim 5 above, and further in view of Mahvi (NPL - Application of Ultrasonic Technology for Water and Wastewater Treatment).
Applicant claims are directed toward an apparatus.
Regarding claim 16; the combination of Wohlert, Lenntech, and Suss discloses the method of claim 15 (See combination supra). The combination does not disclose wherein a concentrate stream produced by the capacitive deionization system is further treated by sonication.
However, the combination does indicate using the system in pharmaceutical purification systems (See Wohlert par. [2]).
Mahvi discloses using ultrasonic technology for water and wastewater treatment (i.e. sonication). Ultrasound irradiation cases the destruction of microorganisms by thinning the cell walls which was attributed to release cytoplasm membrane form the cell wall (See Mahvi Pg1 Introduction). The ultrasonic technology reduces the amount of chlorine required for disinfection, leads to formation of dead bacterial cells or selectively destroying weak bacteria, and produced more rapid kills of bacteria (See Mahvi Pg13Pr5-Pg14Pr1). The ultrasonic technology further provides a system that has no by-products generated, and therefore has no anticipated environmental concerns (See Mahvi Pg3Pr7)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination that is used in water and pharmaceutical purification (See Wohlert par. [2]), which may contain further bacteria, with Mahvi’s ultrasonic technology to purify the water in order to reduce the amount of chlorine required for disinfection, leads to formation of dead bacterial cells or selectively destroying weak bacteria, produced more rapid kills of bacteria (See Mahvi Pg13Pr5-Pg14Pr1), and has no by-products generated, and therefore has no anticipated environmental concerns (See Mahvi Pg3Pr7).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlert (US2010/0032377) in view of in view of Mentzel et al. (US10,434,480; hereinafter “Mentzel”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 18-20; Wohlert discloses The method of claim 11, further comprising A) producing a high pressure concentrate stream by pressurizing a concentrate stream exiting the high pressure side of the second reverse osmosis module (See Wohlert Fig. 2C, 3, par. [114]; the high pressure side that outputs the stream 58 enters through a high pressure side of filter module B, thus pressurizing it. Furthermore, RO module A is pressurizing the fluid via pump 49. Fig. 4; Pr. 149; concentrate outlet flow line 225 leaving RO module J); and B) sending the high pressure concentrate stream to a pressure retarded osmosis stage having a high pressure side and a low pressure side (See Wohlert Fig. 4; RO unit J sends outlet flow line 225 to RO unit I, which separates at junction 228 to lines 231 which enters high pressure side 240x, and line 232 which enters low pressure side 240y). 
Wohlert fails to disclose C) wherein the high pressure side of the pressure retarded osmosis stage receives the high pressure concentrate stream and outputs a high pressure diluate; and D) wherein the low pressure side of the pressure retarded osmosis stage receives a dilute solution and outputs a concentrated solution.
However, Wohlert indicates utilizing a reverse osmosis unit to purify a feed stream, and further indicates that a turbine can be utilized (See Wohlert Fig. 1, 7, 2C, par. [55, 61, 65, 536]; The pressure reduction device 10 of Fig. 1, that is the exact same structure as item 35 in Fig. 2C, may be a regenerative pressure letdown turbine. The inlet line 29 that flows into low pressure side 27b travels through regenerative pressure letdown turbine 35 to reduce the pressure. Par. [536] further indicates that each pressure letdown device is assumed to be a turbine style power regenerative device.).
Mentzel discloses a system for water extraction that utilizes a general reverse osmosis process (See Mentzel C1L14-25). Mentzel further discloses a combination of utilizing a reverse osmosis (RO) system in combination with a pressure retarded osmosis (PRO) system for creating energy by dilution of the concentrated solution (See Mentzel C3L58-C4L2, Fig. 11). The combination of systems indicates that electrical power can be generated by utilizing the salt gradient between the salt solution side and desalted water side. Since the salt cannot pass through the membrane but the water, the water will pass the membrane towards the higher salinity (higher salt concentration) and thereby create hydraulic pressure, which then can be turned into electrical power through the generator (See Mentzel C20L6-20, Fig. 11; salt solution side 61 comes into contact with the desalted water side 62, where the inlet side 67 can supply the fresh supply of salt solution through 16).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Wohlert’s purification system that utilizes an RO system, as well as a turbine, with Mentzel’s utilization of a PRO system in conjunction with a RO system, in order to allow the PRO to take the higher salinity stream (i.e. higher salt concentration, or concentrate) and run it against a lower salinity stream, which the water will pass the membrane towards the higher salinity (higher salt concentration) and thereby create hydraulic pressure, which then can be turned into electrical power through the generator (See Mentzel C20L6-20, Fig. 11; salt solution side 61 comes into contact with the desalted water side 62, where the inlet side 67 can supply the fresh supply of salt solution through 16). This extra generated electrical power can be utilized (See Mentzel C20L6-9).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 19: The method of claim 18, wherein the high pressure diluate feeds a pressure exchanger that produces the high pressure concentrate stream; or wherein the high pressure diluate feeds an energy recovery device (See Wohlert Fig. 3, par. [105, 116]; the split stream enters low pressure side 55y that outputs a stream 59 from the low pressure side)
Claim 20: The method of claim 18, wherein the pressure retarded osmosis stage is operated so that fluid flow through the high pressure side and the low pressure side is counter-current or co-current (See Wohlert par. [67]; the RO has a high and low pressure side and are depicted as counter current).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Efraty (US2014/0007564), Stover (US2009/0071902), Thorsen (US2009/0008330), Kennedy (US2019/0070560), McGinnis (US2010/0183903) – All the prior art listed are PRO systems that contains pumps utilized. Some of which further utilize turbines as energy recovery means.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donovan Bui-Huynh/Examiner, Art Unit 1779        

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779